DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Terminal disclaimer and remarks, filed on 2/16/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The Non-statutory obvious double patent of Claims 1-8, and 10- 16,  and 18 has been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 2/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10928157 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-8, 10-16, 18  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Terminal disclaimer approved on  overcomes the non statutory double patenting rejection of claims 
Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that “an electromagnetic accelerator system, the system comprising a spiral wound electromagnetic coil defining a core, wherein the electromagnetic coil comprises an outer winding configured to electrically couple the electromagnetic coil to the first pole of the power source and an inner winding that electrically couples the electromagnetic coil to the first electrical contact.  Hence, claim 1 and depending claims 2-8, 10 are allowed.

Referring to the claim 11 the closest prior art of record fails to teach or reasonably suggest that A method of accelerating a projectile, wherein the electromagnetic coil comprises an outer winding that electrically couples the electromagnetic coil to the first pole of the power source and an inner winding that electrically couples the electromagnetic coil to the first electrical contact.   Hence, claim 11 and depending claims 12-16, are allowed.

Referring to the claim 11 the closest prior art of record fails to teach or reasonably suggest that  an electromagnetic accelerator system, the system comprising: wherein the electromagnetic coil comprises an outer winding configured to electrically couple the electromagnetic coil to the first pole of the power source and an inner winding that electrically couples the electromagnetic coil to the first electrical contact. Hence, claim 18  is  allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Claims  1-8, 10-16 and 18 are allowed based on Terminal disclaimer approved on 2/18/2022.

Claims 9 17 are cancelled by applicant

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/21/2022